DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on December 2, 2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on September 29, 2020.
Claims 1 – 20 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on March 23, 2021 and July 20, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 teaches Formula 1A and 1B with an asterisk on the second benzene ring of the anthracene group. As there is no definition for the asterisk in claim 1, it is unclear what limitation, if any is meant by the asterisk. Claim 2 defines the asterisk as indicating a binding site to a neighboring atom, i.e. the dibenzofuran/dibenzoselenophene core. However, this definition of the asterisk would render compounds of Formula 10-5 and 10-6 in claim 9 out of scope of claim 1.
Claims 2 – 20 are rejected as being dependent on claim 1.
Examiner recommends either defining the asterisk in claim 1 as the connection point to the compound of Formula 1, or removing the asterisks in Formula 1A and 1B.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3 and 5 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by '963 (KR20180131963, using the provided machine translation).
As per claims 1 – 3, and 5 – 8, ‘963 teaches:
A heterocyclic compound represented by Formula 1 and having an asymmetric structure 
    PNG
    media_image1.png
    77
    224
    media_image1.png
    Greyscale
 (‘963 teaches asymmetric compounds, such as compound 4 
    PNG
    media_image2.png
    120
    180
    media_image2.png
    Greyscale
([0086]). The compound is asymmetric with regard to a plane of symmetry drawn through the oxygen atom because the substituents off of the anthracene groups are different. This reads on the claimed compound wherein X1 is O, Ar1 is a group represented by Formula 1A, specifically Formula 1A-5 of claim 2 and Ar2 is a group represented by Formula 1B, specifically Formula 2A-5 of claim 3; a1 and a2 are 0 so that L1 and L2 do not exist; R1 is a C6 aryl group (represented by group 10-13 in claim 6); R2 is a C10 aryl group (represented by group 10-81 in claim 6); R10, R20, R30, R40 are all hydrogen; b1 and b2 are 1; b10 and b20 are each 8, b30 and b40 are each 3; c1 and c2 are 1.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over '963 (KR20180131963, using the provided machine translation) as applied to claims 1 - 3, and 5 - 8 above.
As per claims 13 and 14, ‘963 teaches:
An organic light emitting device comprising a first electrode, a second electrode and an organic layer located between the first electrode and the second electrode, wherein the organic layer comprises at least one of the heterocyclic compound represented by Formula 1 of claim 1 (Abstract: “According to one embodiment of the present disclosure, provided is the organic light emitting device which comprises: a first electrode, a second electrode facing the first electrode, and at least one organic material layer provided between the first electrode and the second electrode. At least one layer of the organic material layer includes the heterocyclic compound represented by the chemical Formula 1.”
Wherein the first electrode is an anode and the second electrode is a cathode, the organic layer comprises an emission layer, a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, wherein the hole transport region comprises at least one of a hole injection layer, a hole transport layer, and electron blocking layer or any combination thereof and wherein the electron transport region comprises at least one of a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof ([0003]: “An organic light emitting device using an organic light emitting phenomenon generally has a structure including an anode, a cathode and an organic material layer therebetween. Here, in order to increase the efficiency and stability of the organic light emitting device, the organic material layer may have a multi-layer structure composed of different materials and may include a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and an electron injection layer.”)
As per claims 15 and 16, ‘963 teaches:
Wherein the emission layer comprises a host and a dopant, wherein the host comprises the heterocyclic compound represented by Formula 1 and an amount of the host is greater than that of the dopant ([0104]: “According to one embodiment of the present invention, the light emitting layer comprises a heterocyclic compound represented by Formula 1 as a host of the light emitting layer, and includes an organic compound, a metal or metal compound as a dopant in the light emitting layer, and the host and the dopant are 1:99 to 99:1 in a weight ratio.”)
As per claim 17, ‘963 teaches:
Wherein the dopant is a fluorescent dopant (In [0115], ‘963 teaches that the light emitting layer is preferably a fluorescent material.)
As per claim 18, ‘963 teaches:
Wherein the emission layer emits light having a maximum emission wavelength of about 410 nm to about 490 nm (The wavelengths claimed are in the blue light emission spectra. In [0236], ‘963 teaches that the heterocyclic compound is applied as a host for a blue light emitting layer.)
‘963 teaches the device structure claimed and that the heterocyclic compound is used as a host in an emission layer as the major component with a fluorescent dopant that emits lights in the blue light wavelengths as discussed above. It would have been obvious to use the compound in the device structure of ‘963 as ‘963 demonstrates this device structure was known prior to the effective filing date of the claimed invention.
As per claims 19 and 20, ‘963 teaches that at least one layer of the organic material layers includes the heterocyclic compound represented by Chemical Formula 1 ([0015]). ‘963 teaches examples of the organic layers include hole transport layers and electron transport layers ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heterocyclic compound of Formula 1 in the hole transport region or the electron transport region as claimed, because ‘963 teaches the heterocyclic compounds are preferably used in organic layers ([0015]) and ‘963 teaches a number of finite options for the organic layers ([0096]).

Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over '963 (KR20180131963, using the provided machine translation) in view of Kim (US20160211454A1).
As per claims 1 – 9 and 12, ‘963 teaches:
A heterocyclic compound represented by Formula 1 and having an asymmetric structure
    PNG
    media_image1.png
    77
    224
    media_image1.png
    Greyscale
 (‘963 teaches asymmetric compounds, such as compound 4 in [0086] 
    PNG
    media_image2.png
    120
    180
    media_image2.png
    Greyscale
. This compound is a structural isomer of claimed compound 171 in claim 12 
    PNG
    media_image3.png
    137
    111
    media_image3.png
    Greyscale
where the anthracene group substituted with the naphthyl group is bonded at the 1 carbon instead of the 3 carbon atom. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
Furthermore, Kim teaches anthracene compounds used as host materials ([0272]). Kim teaches that in general, anthracene-based compounds having a symmetric structure have high crystallinity and thus, poor film-forming properties ([0201]). By providing an asymmetric structure to the compound, the film-forming properties of the compounds are improved ([0201]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the anthracene substituent of compound 4 in ‘963 to another of the 3 finite options for the substituent, such as the 1 carbon location as in the claimed compound 171, motivated by the desire to increase the asymmetry in the resulting compound to predictably improve the film-forming properties of the compound as taught by Kim ([0201]). 
When modified in this way, the compound reads on the claims wherein X1 is O, Ar1 is a group represented by Formula 1A, specifically Formula 1A-5 of claim 2 and Ar2 is a group represented by Formula 1B, specifically Formula 2A-5 of claim 3; a1 and a2 are 0 so that L1 and L2 do not exist; R1 is a C6 aryl group (represented by group 10-13 in claim 6); R2 is a C10 aryl group (represented by group 10-81 in claim 6); R10, R20, R30, R40 are all hydrogen; b1 and b2 are 1; b10 and b20 are each 8, b30 and b40 are each 3; c1 and c2 are 1. This compound is represented by Formula 1-2 in claim 4 and Formula 10-9 in claim 9 and compound 171 in claim 12.
Regarding the claimed energy level equations in claims 10 and 11, while the prior art combination does not specifically teach the claimed relationships, Table 1 of the instant specification teaches that compound 171 meets the claimed limitations and therefore the prior art combination meets the requirements of claims 10 and 11.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN109867646A also teaches compounds that could be used in a 102 rejection against the claims as currently presented..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        


/J.N.C./Examiner, Art Unit 1789